DETAILED ACTION


Acknowledgments

The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to the amendments and arguments filed on 12/29/2020.
Claims 1, 2, 4, 7-10, 12, and 15 have been amended.
Claims 1-15 are currently pending and have been examined.




Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,354,291. Although the claims at issue are not identical, they are not patentably distinct from each other because they differ only in the device used to gather the image data.  The processes performed on the gathered image data are the same and yield the same result.  Patent 10,354,291 gathers image data using a point of view camera system, while the instant application more broadly applies to image data, without regard to a manner in which it was captured.

Claim Rejections 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 10 are rejected under 35 U.S.C. 112 second paragraph or 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
Claims 2 and 10 recite “using image data to generate wearer-view data for the real-world object; using the wearer-view data for the real-world object as a basis for determining value…real-world object.”  The method for generating wearer view data is indefinite.  The claim does not include any elements that make the generation of wearer view data possible (such as a head mounted camera etc) or an element that uses the image data to accomplish the stated goals.  Appropriate correction is required.


Response to Arguments

Claims 1 and 7 were objected to because of minor informalities.  The Examiner thanks the Applicant for revising and amending the claim language and hereby withdraws the objection.
Claims 1-15 were rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The Examiner thanks the Applicant for revising and amending the claim language and hereby withdraws the rejections under 35 U.S.C. 112 first paragraph.
Claims 1-15 were variously rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The Examiner thanks the Applicant for revising and amending the claim language and hereby withdraws the rejections under 35 U.S.C. 112 second paragraph for all claims other than 2 and 10.  Please see the updated 35 USC 112 second paragraph rejection of claims 2 and 10 for further clarification.
	                                                                                                                                                                                             

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited to further show the state of the art with respect to advertisements advertising in AR environments.
U.S. Pub No. 2009/0161963 to Uusitalo disclosing a method for utilizing real-world affordances of objects in AV media data to determine interactions with the annotations to the objects [0057].
U.S. Pub No. 2012/0075168 to Osterhout disclosing a HMD system for displaying content in an AR environment.
U.S. Pub No. 2008/0147488 to Tunick disclosing a system for monitoring viewer attention with respect to a display to determine charges/values of the displayed region.
U.S. Pub No. 2011/0258049 to Ramer disclosing an integrated advertising system capable of registering surfaces in augmented reality environments for content display.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael whose telephone number is (571)270-7549.  The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.C/Examiner, Art Unit 3682                                                                                                                                                                                                        
/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682